Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of so-called electron microscopes and parts the same in all material respects as those the subject of R. J. Saunders & Co., Inc. v. United States (45 C. C. P. A. 87, C. A. D. 678), the articles entered prior to October 1, 1951, were held dutiable at 40 percent under paragraph 360, and the items entered on and after said date were held dutiable at 30 percent under said paragraph, as modified, supra, as claimed.